Title: From James Madison to Robert Purviance, 15 April 1803
From: Madison, James
To: Purviance, Robert


Sir.
Department of State Washington 15th. April 1803.
I have received your letter of the 12th inst. respecting the communication made to you by the Consul at London, that Captain Lewis of the ship Birmingham left two destitute seamen behind, whom he was directed to take on board and transport to the United States according to law. If the dispositions of Captain Lewis and one of the seamen of the vessel furnished a less satisfactory exculpation, yet under the late law upon the subject, the proof necessary to maintain actions against masters of vessels in like cases is so difficult that it would not be adviseable to institute one in the present instance. You may therefore pass it over, especially as the law lately passed will effect a diminution in the frequency of the offence to ensure its punishment. I am, Sir, &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Addressed to Purviance as collector at Baltimore.



   
   Letter not found.



   
   Section 7 of the 14 Apr. 1792 “Act concerning Consuls and Vice-Consuls,” which empowered consuls to require captains to transport to the U.S., at their own expense, two abandoned seamen for every one hundred tons burden per vessel under pain of a $30 fine, had been repealed by section 4 of the 28 Feb. 1803 “Act supplementary to the ‘act concerning Consuls and Vice-Consuls,’” which allowed for payment of up to $10 per seaman transported and raised the fine to $100 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:256, 2:204).


